 



Exhibit 10.2

          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

Globalware Worldwide
Addendum to Globalware Solutions Service
Agreement dated May 10, 2007

Page 1 of 6



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

Addendum to Globalware Solutions Service Agreement
Table of Contents

         
1. Overview
    3  
2. Updates and Upgrades
    3  
3. Maintenance
    3  
4. Protection of SPSS Confidential and Customer Information
    3  
5. Modification to Globalware Solutions Service Agreement
    3  
6. Acceptance
    3  

Page 2 of 6



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

1. Overview
The following is an addendum to the ”Globalware Solutions Service Agreement”
(hereinafter “Agreement”) dated May 10, 2007, governing the relationship between
GlobalWare Solutions, Inc. (GWS) and SPSS Inc. (SPSS) regarding the provision of
services by GWS on behalf of SPSS. This addendum is being executed pursuant to
the terms and conditions of the Agreement and is intended to outline additional
requirements which are considered to be ongoing and continuous for the life of
the relationship between GWS and SPSS and certain modifications to the
Agreement.
2. Updates and Upgrades
GWS will update, upgrade or enhance its technology systems for the SPSS account
setup and operations with the scope of its technology updates provided for all
GWS customers. Such updates, upgrades and enhancements will be at no additional
cost to SPSS. Updates, upgrades and/or enhancements are expected to satisfy the
existing SPSS account setup and operations. Should any updates, upgrades and/or
enhancements impact the current SPSS account setup or operations because of SPSS
required account setup and operations customizations, GWS will notify SPSS of
the potential impact at least seven (7) business days in advance of the expected
update, upgrade or modification and work with SPSS to determine the necessary
course of action to be compliant with the update, upgrade or modification.
3. Maintenance
GWS’ platform has been designed for 24x7 operations and consequently there are
no regularly scheduled maintenance windows. GWS reserves the right to schedule
downtime for occasional major infrastructure improvements, such as network or
database upgrades.  In scheduling these major upgrades, GWS will notify SPSS in
writing at least 10 business days in advance of such an event specifying the
date, time, duration, scope/nature and reason for the outage. SPSS will have two
business days to respond to this notification to request that the maintenance
not take place at that time and specifying an alternative date and time that
would be acceptable to SPSS.
In addition, GWS will not schedule maintenance during the following SPSS defined
“blackout” time periods, except in emergency situations;

  •   At anytime during the last 5 days of a month     •   At anytime during the
first 5 days of a month     •   At anytime during the last 10 days of a calendar
quarter

4. Protection of SPSS Confidential and Customer Information
(i). The definition of “Confidential Information” in Section 1.0 of the
Agreement shall now read as follows with the inclusion of the definition of
“Customer Information”:
“Confidential Information” means proprietary and other valuable information,
regardless of form, communicated by one party (“Disclosing Party”) to the other
party (“Receiving Party”), including, without limitation, technical information
(including but not limited to information about how computer systems and
networks are configured in order to interoperate which includes

Page 3 of 6



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

account ids, passwords, passcodes and encryption secrets), trade secrets, know
how, specifications, financial and pricing information, market research,
computer code, customer registration data, customer transaction information
(including but not limited to credit card information and any other customer
information collected and stored by GWS).
(ii). Section 8B of the Agreement shall be amended by adding the following at
the end of such Section:
“Each party agrees to maintain documented policies and procedures describing the
internal controls it has in place for purposes of protecting the other party’s
Confidential Information from unauthorized disclosure, accidental destruction,
or other unauthorized acts which may result in loss of possession,
confidentiality, integrity or authenticity. SPSS reserves the right to perform a
yearly audit of the design and operational effectiveness of GWS’ controls that
protect SPSS confidential and customer Information. This includes scanning GWS’
publicly accessible servers for network, system and application vulnerabilities
as well as reviewing evidence of the implementation and operational
effectiveness of GWS’ policies, procedures and controls. All audits will be
scheduled at least 30 days in advance, will occur at such dates and times that
are mutually convenient to the parties, and will be conducted with GWS
supervision, at SPSS’ sole cost and expense, by SPSS or its agents, and in a
manner that does not unreasonably interfere with GWS’s business and operations.”
(iii) The following additional requirements shall be added as a new Section 8F
to the Agreement:
“8F Implementation Safeguards and Procedures:
1. GWS shall minimally implement the following data transmission controls to
protect SPSS Confidential Information:

  i.   Prevent the transmission of unencrypted SPSS Confidential Information
over the Internet to SPSS.     ii.   Prevent the transfer of information about a
customer and their transaction to any entity other than the customer, SPSS, or
the “merchant bank(s) or payment processor(s)” associated with the transaction.
    iii.   Prevent the transmission of regulated customer information (e.g.,
charge card and account numbers) that is unencrypted over the Internet.

2.   GWS shall notify SPSS of any real or potential security compromise or
breach that impacts the security or protection of SPSS Confidential or Customer
Information. GWS shall notify SPSS within 4 hours of learning of such a breach.
GWS shall not provide direct notification of any potential or real breach to
SPSS customers (i.e., customer notification is SPSS’ obligation) or any other
third-party without SPSS’ written permission.   3.   GWS shall provide evidence
that it is taking reasonable steps to effectively manage risks to SPSS
Confidential Information by doing the following:

  a.   Providing an independent auditor’s yearly assessment (e.g., SAS-70
Type-II report) of the design and operating effectiveness of GWS’ internal IT
controls to SPSS.     b.   Maintaining certified Safe Harbor status with the
United States Department of Commerce throughout the life of this Agreement.    
c.   Maintaining Payment Card Industry (PCI) Data Security Standard
(DSS) compliance throughout the life of this Agreement.

Page 4 of 6



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

  d.   Abiding by the Standards for Safeguarding Customer Information” (16 CFR
Part 314) as issued by the Federal Trade Commission as required by section
501(b) of the Gramm-Leach-Bliley Act of 1999 (“GLBA”).     e.   Abiding by the
Directive 95/46/EC of the European Parliament and of the Council of 24
October 1995 on the protection of individuals with regard to the processing of
personal data and on the free movement of such data.     f.   Abiding by SPSS’
Privacy Policy (http://www.spss.com/privacy.htm) as portions pertain to GWS as a
service provider to SPSS.     g.   Abiding by any other applicable data privacy
law or regulation that is in existence now or becomes in existence during the
term of this Agreement that is applicable to the Confidential Information
provided hereunder.     h.   Notify SPSS of any potential or real deficiency,
significant deficiency or material weakness in GWS’ internal controls that could
impact the protection of SPSS Confidential and Customer information within 24
hours of discovering the control weakness or deficiency.”

5. Modification to Globalware Solutions Service Agreement
The second sentence of Section 5 C shall be modified and now read as follows:
EXCEPT FOR A CLAIM THAT ARISES DUE TO A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR A BREACH BY A PARTY OF ITS CONFIDENTIALITY OBLIGATIONS
HEREUNDER,IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, PUNITIVE,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGE ARISING OUT OF OR RELATED TO THIS
AGREEMENT (INCLUDING LOSS OF PROFITS, USE, DATA OR OTHER ECONOMIC ADVANTAGE),
HOWEVER IT ARISES, WHETHER FOR BREACH OF THIS AGREEMENT OR IN TORT OR OTHERWISE,
EVEN IF SUCH PARTY HAS BEEN PREVIOUSLY ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY AND SHALL SURVIVE EXPIRATION OR TERMINATION OF
THIS AGREEMENT AND COMPLETION OF ANY SERVICES.

Page 5 of 6



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum to Globalware
Solutions Service Agreement

Globalware Worldwide              

6. Acceptance
Besides the changes and additions set forth above all other terms and conditions
in the Agreement shall remain unchanged and in effect.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective dually authorized officers or representatives as of the
Effective Date, which is defined as the date that the last party signs.

     
SPSS:
  GWS:
SPSS Inc.
  GlobalWare Solutions, Inc.
233 S. Wacker Drive, 11th floor,
  200 Ward Hill Ave
Chicago, Illinois 60606
  Haverhill, MA 01835  
Signed and Agreed By:
  Signed and Agreed by:

             
/s/ Raymond H. Panza
  April 7, 2008   /s/ John P. Viliesis   3-28-08      
(Signature)
  (Date)   (Signature)   (Date)
 
           
Raymond H. Panza
  EVP & CFO   John P. Viliesis   CFO      
(Name)
  (Title)   (Name)   (Title)

Page 6 of 6